Citation Nr: 1208045	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1979 to October 1982, and active service with the United States Army Reserves from: October 1984 to March 1985, January to July 1986, October 1986 to March 1987, October 1987 to March 1988, August 1990 to May 1991, and August to September 1998. 

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for peripheral neuropathy, bilateral lower extremities, as secondary to service connected disability of posterior disc bulge at L4-L5 with degenerative disc disease (DDD) (low back disability) on the basis that studies were negative for nerve compromise and therefore the evidence did not show that peripheral neuropathy is related to the low back disability.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows that the current peripheral neuropathy of the bilateral lower extremities is secondary to the service connected low back disability. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for peripheral neuropathy of the bilateral lower extremities has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability which is proximately due to and the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is currently service connected for posterior disc bulge at L4-L5 with DDD, with a 20 percent rating, effective February 6, 2004.  

A VA examination was conducted in July 2009.  The examiner noted a review of the claim file.  The Veteran reported the onset of chronic tingling and numbness in both lower extremities since 2005.  He uses Naprosyn for these symptoms twice a day.  The nerve symptoms run from his lower back to lateral thigh to anterior leg and then radiates to the rest of the foot.  Symptoms consist of paresthesias and pain.  A physical examination was conducted and a sensory function test revealed decreased light touch and decreased vibration of the lower extremities.  Electromyography (EMG) testing conducted in July 2009, revealed no evidence of neuropathy, myopathy, or radiculopathy.  A diagnosis of lumbar DDD with radiculopathy resulting in clinical description of paresthesias of the lower extremities and pain of the lower back, not supported by the EMG study, was given.  The examiner noted that there is no nerve dysfunction and the problem associated with the diagnosis was peripheral neuropathy.  The examiner opined that peripheral neuropathy is "least as likely as not (less than 50/50 probability) caused by, or a result of," posterior disc bulge at L4-5 with DDD and that the rationale for this opinion was that the Veteran's EMG study is negative for any nerve compromise.  

A February 2010 record from an Army Medical Center notes that EMG testing was conducted and that the treating clinician assessed the Veteran with abnormal study.  EMG demonstrates mild signs of active denervation of the lumbar paraspinal muscles; the soldier will be followed and evaluated for his Medical Evaluation Board.  A March 2010 private treatment record from an Army Medical Center notes that the Veteran complained of back and foot pain.  A physical examination was conducted and MRIs and x-rays were reviewed.  The treating clinician noted that in February 2010, the Veteran was evaluated with electrodiagnostic studies, which revealed mild signs of active denervation of the lumbar paraspinal muscles, which would be consistent with mild active radiculopathy.  A diagnosis of chronic low back pain secondary to DDD and facet arthropathy with radiculopathy was given.  

Both the July 2009 VA medical examination report and March 2010 Army medical treatment report diagnosed the Veteran with DDD with radiculopathy.  The July 2009 VA examination found that clinical evaluation revealed decreased light touch and decreased vibration of the lower extremities.  Although the VA examiner found that EMG testing in July 2009 was normal, subsequent EMG testing conducted in February 2010 was abnormal.  Regardless, there is no legal requirement that the Veteran's peripheral neuropathy be confirmed by EMG testing for service connection to be granted.  

A medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, however, the March 2010 private clinician based his finding that the Veteran has DDD with radiculopathy on clinical testing and other cogent rationale, and it is therefore competent medical evidence showing that the Veteran's service connected low back disability causes or manifests peripheral neuropathy of the bilateral lower extremities.  

To the extent that the July 2009 VA examination report found that the Veteran's peripheral neuropathy is not related to his service connected low back disability, the Board finds that, given the March 2010 private medical opinion, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for peripheral neuropathy of the bilateral lower extremities is warranted. 









ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service connected low back disability is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


